On Petition for Rehearing
OPINION OF THE COURT
PER CURIAM.
The sole question raised in each of these appeals is whether the venue provision of the Jones Act, 46 U.S.C. § 688 was expanded by the 1948 revision of the Judicial Code, 28 U.S.C. § 1391(c). The district court, relying on our case of Leith v. Oil Transport Co., Inc., 321 F.2d 591 (3d Cir. 1963), held that 28 U.S.C. § 1391 did not apply. We affirmed in per curiam opinions. Petitions for rehearings were filed. Subsequently the United States Supreme Court in Pure Oil Co. v. Suarez, 384 U.S. 202, 86 *505S.Ct. 1394, 16 L.Ed.2d 474 (1966), overruled Leith, holding that 28 U.S.C. § 1391 applied. We granted rehearing by the panel and the appeals were submitted on briefs.
We of course must reverse the district court on the authority of Pure Oil.
The orders of the district court dismissing for improper venue will be reversed.